UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):April 25, 2012 Kirby Corporation (Exact name of registrant as specified in its charter) Nevada 1-7615 74-1884980 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 55 Waugh Drive, Suite 1000 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 435-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On April 25, 2012, Kirby Corporation (“Kirby”) issued a press release announcing earnings for the three months ended March 31, 2012.A copy of the press release is attached as Exhibit 99.1 to this report. EBITDA, a non-GAAP financial measure, is used in the press release.Kirby defines EBITDA as net earnings attributable to Kirby before interest expense, taxes on income, depreciation and amortization.Kirby has historically evaluated its operating performance using numerous measures, one of which is EBITDA.EBITDA is presented because of its wide acceptance as a financial indicator.EBITDA is one of the performance measures used in Kirby’s incentive bonus plan.EBITDA is also used by rating agencies in determining Kirby’s credit rating and by analysts publishing research reports on Kirby, as well as by investors and investment bankers generally in valuing companies.A quantitative reconciliation of EBITDA to GAAP net earnings attributable to Kirby for the 2012 and 2011 first quarters is included in the press release. Item 9.01. Financial Statements and Exhibits (c) Exhibits: 99.1 Press release dated April 25, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. KIRBY CORPORATION (Registrant) By: /s/ David W. Grzebinski David W. Grzebinski Executive Vice President and Chief Financial Officer Dated:April 26, 2012 EXHIBIT INDEX Exhibit 99.1Press release dated April 25, 2012
